Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-13, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler et al. (Hereinafter "Winkler")(USPN. 6678616).
Regarding claims 1 and similar claims 10 and 22, Winkler discloses an acoustic borehole imaging method, comprising: 
positioning an acoustic imaging tool along a borehole (Abstract; Fig. 1);
 transmitting an ultrasonic pulse toward a borehole wall (Abstract), wherein the ultrasonic pulse interacts with the borehole wall to produce a refracted ultrasonic wave (Abstract; col. 2, line 54-col. 3, line 50);
 receiving the refracted ultrasonic wave (col. 3, lines 1-50);
 calculating an amplitude of the refracted ultrasonic wave (col. 3, lines 1-50); 
and generating an image of the borehole using the amplitude of the refracted ultrasonic wave (col. 4, lines 1-29; also col. 4, lines 32-67; col. 6, lines 53-59).
Regarding claims 2, 11, 21 Winkler discloses identifying discontinuities in the borehole wall using the image (col. 14, lines 55-col. 15, line 13).

Regarding claims 7 and 16, Winkler discloses wherein the refracted ultrasonic wave is received using a receiver array of the acoustic imaging tool (Abstract).
Regarding claim 8, Winkler discloses wherein: the acoustic imaging tool has one or more receivers; and the method further comprises: after receiving the refracted ultrasonic wave, shifting the acoustic imaging tool azimuthally or axially; transmitting a second ultrasonic pulse toward the borehole wall; receiving a second refracted ultrasonic wave; and calculating an amplitude of the second refracted ultrasonic wave used to generate the image of the borehole (Fig. 17, cols. 10 and 11).
Regarding claims 9 and 18, Winkler discloses using the image to plan, conduct, or analyze a borehole operation (cols. 13 and 14).
Regarding claim 19, Winkler discloses an acoustic borehole imaging method, comprising imaging a borehole using an acoustic logging-while-drilling ("LWD") imaging tool (Abstract; col. 4, lines 1-29; also col. 4, lines 32-67; col. 6, lines 53-59).
Regarding claim 20, Winkler discloses wherein imaging the borehole is achieved using amplitude measurements of refracted ultrasonic waves (col. 4, lines 1-29; also col. 4, lines 32-67; col. 6, lines 53-59).


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Merciu (USPAP. 20170350999).

Regarding claims 5 and 14, Winkler discloses everything as applied above. However, Winkler does not explicitly disclose "wherein generating the amplitude image comprises: calculating an amplitude decay of the refracted ultrasonic wave; and approximating the amplitude decay as a trend, wherein deviations from the trend are used to identify fractures in the borehole wall".
Merciu teaches wherein generating the amplitude image comprises: calculating an amplitude decay of the refracted ultrasonic wave; and approximating the amplitude decay as a trend, wherein deviations from the trend are used to identify fractures in the borehole wall (Abstract; Pars. 27, 31, 34, 45, 48, 53). 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Winkler's invention using Merciu's invention to arrive at the claimed invention as specified in claim 5 to wherein generating the amplitude image comprises: calculating an amplitude decay of the refracted ultrasonic wave; and approximating the amplitude decay as a trend, wherein deviations from the trend are used to identify fractures in the borehole wall".

Regarding claims 6 and 15, Winkler does not expliclity disclose wherein the acoustic imaging tool operates in a pitch-catch mode.
Merciu teaches wherein the acoustic imaging tool operates in a pitch-catch mode (Par. 72).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Winkler's invention using Merciu's invention to arrive at the claimed invention as specified in claim 6 to analyse the third interface echo data in light of the determined material state in order to thereby evaluate material conditions in the annulus outside the second pipe layer (Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	March 25, 2021